Citation Nr: 0504289	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma 


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided at the Community 
Hospital Lakeview on July 9, 2002.

 

ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Muskogee, 
Oklahoma.

The issue is remanded to the VAMC via the Veterans' Hospital 
Administration (VHA) in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  A review of the record indicates 
that the veteran has not yet received the required 
notification.  

In addition, the Board notes that the record on appeal 
currently consists of a duplicate Medical Administrative 
Service (MAS) file only.  The veteran's claims folder was not 
provided.  On remand, the VAMC must associate the claims 
folder with the MAS file.  

Accordingly, this case is REMANDED to the VAMC for the 
following action:

1.  The VAMC should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  Then, after ensuring that the actions 
requested have been completed, the VAMC 
should, again, review the record 
considering all of the evidence.  If the 
determination of this claim remains 
unfavorable to the veteran, the VAMC must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board-the VAMC 
should ensure that the entirety of the 
veteran's claims folder is forwarded to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R .F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


